DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 1/15/2021 have been fully considered but they are not persuasive.
Regarding the Applicant’s argument to the 35 U.S.C. 102 rejection on page 5, the Examiner respectfully disagrees with the product claim 15 being required to follow the method of independent claim 1.  The patentability of a product does not depend on its method of production.  See MPEP 2113(I).  The other argument for claim 15 pertains to the amended material, and will be discussed in the Final Rejection below.
Regarding the Applicant’s arguments to the 35 U.S.C. 103 rejection on pages 6 and 7, the Examiner agrees that Quere (US20160161761A1) does not completely teach a support structure comprising a carrier substructure and a deformation-control substructure, but respectfully disagrees that it is not taught by Quere, in view of Nick (DE102014004870A1), as presented in the Non-final Rejection filed on 10/26/2020.  The pressure chamber taught by Nick is substituted into the support structure of Quere.  Although Nick teaches powder sintering systems, the Examiner contends that this additively-manufactured product support structure would be functional and have applicability in supporting other types of additively-manufactured products, including printed ink systems, as their respective build sizes, chamber temperatures, weights, and, therefore, control pressures could overlap across manufacturing types.  This could allow the use of the deformation-reducing balloon support and the carrier substructure base plate taught by Nick in the inkprinting manufacturing system taught by Quere, in view of Nick. 

The Examiner acknowledges the amendments to claims 1 and 15.  Based on the claim 15 amendment, the rejection for claim 15 below must be changed to a 35 U.S.C. 103 rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1).
With respect to claim 15, Quere teaches a three-dimensional structure which comprises the first pre-structure (Fig. 3, item 30) formed by depositing droplets of printing ink, by inkjet polymer printing [0034], and the second pre-structure (Fig. 3, item 35; [0145]) formed by depositing droplets of printing ink [0034] on at least one side of the first pre-structure with the three-dimensional structure; also shown in finished product form (Fig. 4, item 12; [0154]).
Quere does not explicitly teach depositing droplets of printing ink at least partially side by side and one above the other.  Quere does teach “the expression ‘additive manufacturing’ is understood to mean, according to international standard ASTM 2792-12, manufacturing techniques implementing a process involving fusing materials in order to manufacture objects from 3D modeling data (typically a computer-assisted design (CAD below) file), usually representing a layer-by-layer design [0033]”, and “the notion of ‘layers’ is only nominally applicable to certain additive manufacturing technologies, a layer then merely being a set of voxels artificially deposited in one given pass of the nozzles or with one 
However, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that the inkjet polymer printing method of additive manufacturing would commonly deposit material side-by-side in each layer, and in a layer-by-layer fashion.  Regardless, this product claim is not required to follow the method of independent claim 1.  The patentability of a product does not depend on its method of production.  See MPEP 2113(I).

Claims 1-9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Nick (DE102014004870A1), using attached .pdf full form English translation of DE102014004870A1 from GooglePatents for citations.
With respect to claim 1, the prior art of Quere teaches a method for printing a three-dimensional structure (Fig. 3, item 12) by depositing droplets of printing ink [0034] at least partially side by side and one above another (Fig. 2, item 60; [120, 121]), comprising the following steps: depositing droplets of printing ink in a first printing step [0034] in order to build up an intermediate first pre-structure [0133], depositing droplets of printing ink in a second printing step [0140] in order to build up an intermediate second pre-structure (Fig. 3, item 35) on at least one side of the first pre-structure (Fig. 3, item 20), rotating the first pre-structure [0143] and arranging the first pre-structure on a support structure in a rearrangement step [0143] between the first printing step [0034] and the second printing step [0140].  Quere teaches the support structure comprises a carrier substructure and a deformation-control substructure by showing support from beneath the front face of the extra thickness (Fig. 3, item 30) and beneath the exposed portion of the starting system front face (Fig. 3, item 23; [0143]).

However, the prior art of Nick teaches the deformation-control substructure comprising a pressure chamber (Fig. 2, item 40; [0032]), wherein pressure in the pressure chamber is dynamically adjusted to cancel the forces deforming the first pre-structure and/or the second pre-structure [0033-0035].  Additionally, Nick teaches a carrier support structure with the base plate (Fig. 2, item 50) surrounding the balloon-type pressure chamber.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the pressure chamber and base plate taught by Nick in place of the printing support structure taught by Quere.  This would predictably result in the ability to control a desired shape of the contacting surface of the pre-structure by the support structure.  See MPEP 2143(I)(B).

With respect to claims 2 and 3, Nick teaches the pressure chamber is filled with a control medium, most preferably a gas such as air [0032], and that the support structure comprises semi-open 25elements (Fig. 2, valve flow inlet to chamber) such that a dynamically adjustable pressure gradient is generated in the pressure chamber [0033, 0035] to a selected set pressure [0034].
With respect to claim 4, Quere is silent on the pressure in the pressure chamber is adjusted depending on the printing data during the second printing step.  
However, Nick teaches pressure within the fluid reservoir is adjusted to a set pressure to support the structure surface area [0033-0034].  
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that applying the known technique of using optical measurements to determine the print processing, taught by Quere, would be used to similarly improve the manufacturing system taught by 
With respect to claims 5, 6, and 7, Quere teaches properties of the first pre-structure and/or the second pre-structure are measured using optical measurements [0031, 0023] with the optical function determined by front and back surfaces of the structure [0023, 0012], during intermediate measurement steps (Fig. 7, step 106; [0219]).  While Quere is silent on subsequent steps of optical measurements, it would have been prima facie obvious to a person of ordinary skill in the art that the optical measurements described [0031] could also be taken after any stage of manufacturing to verify lens optical power results are as desired for that step in the additive manufacturing process and in preparation for the following step.
Quere is silent on pressure in the pressure chamber being adjusted depending on the measurement results.  
However, Nick teaches pressure within the fluid reservoir is adjusted to a set pressure to properly support the structure surface area [0033-0034].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that applying the known technique of using optical measurements to determine the print processing, taught by Quere, would be used to similarly improve the manufacturing system taught by Quere, in view of Nick, by using the optical measurement data to determine the setpoint pressure for the fluid reservoir for the predictable result of shaping the contour of the reservoir skin in contact with the structure surface for desired support.
With respect to claim 8, Quere teaches the first pre-structure and/or the second pre-structure comprises reference points, the location of which are measured during 10the intermediate measurement steps in order to determine properties of the first pre-structure and/or the second pre-structure [0272-
With respect to claim 9, Quere teaches the carrier substructure comprises a fixation means and the first pre-structure is fixed to the carrier substructure by the 15fixation means, disclosed as a holder that comprises hinged tabs to make additive manufacturing possible on both faces of the structure [0143-0144].
With respect to claim 13, Quere implicitly teaches the first pre-structure is released from the 30carrier substructure after the second printing step [0143, 0145].  Quere teaches that a receiving holder (Fig. 1, item 10) uses positioning tabs [0079] to properly position the structure onto the substructure [0076];  and teaches that regardless of the printing embodiment used, the following step is lens edging [0145, 0185].  
The instant case does not teach that a lens can be edged on the same substructure or support that supports the additive method steps.
Quere teaches that the receiving holder can be fixed to the additive manufacturing machine [0077].  Quere teaches that the edging machine is a separate device [0077].  It is commonly known in the art that the lens edging process involves cutting the periphery of the lens structure to the desired shape, which prima facie obviously prevents securing the lens on the periphery by holding tabs.  For these reasons, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to draw therefrom that the substrate would have to be released by the receiving holder after the second printing step in order to edge the substrate.  See MPEP 2144.01.
With respect to claim 15, Quere, in view of Nick, teaches a three-dimensional structure which comprises the first pre-structure and the second pre-structure (Fig. 3, item 12; [0145]), with the three-dimensional structure also shown in finished product form (Fig. 4, item 12).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Nick (DE102014004870A1), using attached .pdf full form English translation of DE102014004870A1 from GooglePatents for citations, as set forth in claim 9, and further in view of Ellison (US20020079611A1).
With respect to claims 10, and 11, Quere, in view of Nick, teaches the carrier substructure comprises a fixation means and the first pre-structure is fixed to the carrier substructure by the 15fixation means.
Quere, in view of Nick, is silent on the fixation means comprises an electromagnetic element and the first pre-structure is fixed to the carrier substructure through electromagnetic forces, and that orientation and/or position of the first pre- structure and/or the second pre-structure are changed through the electromagnetic element of the carrier substructure.  
However, the prior art of Ellison teaches a fixation means wherein a structure is held in place by clamping pressure electromagnetically, where the clamping pressure during the forming step can be controlled electrically as desired during the molding cycle [0013].  The structure, in this case a film, is also affected by magnetized rollers or pins to move the film in a predetermined, controlled manner [0013].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the Ellison teachings of an electromagnet clamping system capable of holding and positioning a workpiece during the process while the electromagnetic clamp is engaged, into the method for 3D a structure taught by Quere, in view of Nick.  This would yield the predictable result of holding and controlling movement of the pre-structure electromagnetically during the additive process to orient or position the structure as needed to successfully print upon its surface.  See MPEP 2143(I)(B).

12 is rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Nick (DE102014004870A1), using attached .pdf full form English translation of DE102014004870A1 from GooglePatents for citations, as set forth above in the rejection of claim 1, and further in view of Sreenivasan (US20170106399A1).
With respect to claim 12, Quere, in view of Nick, is silent on the fixation means comprising a vacuum chamber and that the first pre-structure is fixed to the carrier substructure through a vacuum in the vacuum chamber.  
However, the prior art of Sreenivasan teaches a vacuum region (Fig. 8, item 802; [0114]) which affixes the lens pre-structure (Fig. 8, item 302) to a multi-region chuck (Fig. 8, item 800).  The chuck comprises a positive pressure chamber for the central portion, which provides a desired air pressure to support the pre-structure from below (Fig. 8, item 801).  The positive pressure and vacuum regions are separated by pneumatic seals [0114].  
The positive pressure region, taught by Sreenivasan, serves the same function as the pressure chamber taught by Nick in the rejection of claim 1, with the exception that there is no flexible layer separating the pressurized fluid from the bottom of the lens structure.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of a vacuum region on the lens periphery to improve the substructure taught by Quere, in view of Nick, by providing a fixation means around the pressure chamber to keep the lens structure in the proper position atop the substructure.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Quere (US20160161761A1), in view of Nick (DE102014004870A1), using attached .pdf full form English translation of DE102014004870A1 from GooglePatents for citations, as set forth above in the rejection of claim 1, and further in view of Foreman (US20030198705A1).

However, the prior art of Foreman teaches a lens structure deformed through targeted heating [0324].  Foreman teaches that a lens in a stressed state due to manufacturing can result in an undesired power, and that heating a lens at 200-225°F for up to 10 minutes can relieve internal stresses and bring the lens to its desired final resting power [0324].  
While Foreman in this case teaches a molding and curing process creates the internal stresses, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing that internal stresses can be introduced to a lens in an additive manufacturing process, for example, during heating and cooling of the lens by deposition and solidification of the additive material.
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to use the known technique of controlled heating to relieve internal lens structure stresses, taught by Foreman, in the same way on the lens structure in the additive process taught by Quere, in view of Nick, to relieve internal stresses and return to desired lens geometries and optical values.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY CHAD GROSSO/Examiner, Art Unit 1748